

114 S2433 IS: Federal Land Asset Inventory Reform Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2433IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Cramer (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to develop and maintain a cadastre of Federal real property.1.Short titleThis Act may be cited as the Federal Land Asset Inventory Reform Act of 2021.2.Cadastre of Federal real property(a)DefinitionsIn this section:(1)Cadastre(A)In generalThe term cadastre means an inventory of real property developed through collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or man-made physical features, phenomena, or boundaries of the earth, and any information related to the data, including—(i)surveys;(ii)maps;(iii)charts;(iv)satellite and airborne remote sensing data;(v)images; and(vi)services of an architectural or engineering nature performed by 1 or more professionals, as authorized to perform the services under State law, if applicable, such as—(I)a surveyor;(II)a photogrammetrist;(III)a hydrographer;(IV)a geodesist; or(V)a cartographer.(B)InclusionsThe term cadastre includes—(i)a reference frame consisting of a current geodetic network that is consistent with, and not duplicative of, the National Geodic Survey of the National Oceanic and Atmospheric Administration;(ii)a series of current and accurate large-scale maps;(iii)an existing cadastral boundary overlay delineating all cadastral parcels;(iv)a system for indexing and identifying each cadastral parcel; and(v)a series of land data files, each including the parcel identifier, which can be used to retrieve information and cross-reference between and among other existing data files that may contain information about the use, assets, and infrastructure of each parcel.(2)DepartmentThe term Department means the Department of the Interior.(3)Federal real propertyThe term Federal real property means any real property owned, leased, or otherwise managed by the Federal Government.(4)Landholding agencyThe term landholding agency means a Federal department or agency with statutory authority to control real property.(5)Real propertyThe term real property means real estate consisting of—(A)land;(B)buildings, crops, forests, or other resources still attached to or within the land;(C)improvements or fixtures permanently attached to the land;(D)any structure on the land; or(E)any interest, benefit, right, or privilege in the property described in subparagraphs (A) through (D).(6)SecretaryThe term Secretary means the Secretary of the Interior.(b)Cadastre of Federal real property(1)Interagency data standardizationNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the heads of landholding agencies, shall jointly develop and adopt interagency standards to ensure compatibility and interoperability among applicable Federal databases with respect to the collection and dissemination of data relating to Federal real property.(2)Development of cadastreNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the heads of landholding agencies, shall develop (and thereafter maintain) a current and accurate multipurpose cadastre of Federal real property and any real property included under paragraph (3)(A) to support Federal land management activities on Federal real property, including—(A)resource development and conservation;(B)agricultural use;(C)active forest management;(D)environmental protection; and(E)other use of the real property.(3)Cost-Sharing(A)In generalThe Secretary may enter into cost-sharing agreements with States to include any non-Federal land in a State in the cadastre under paragraph (2).(B)Cost shareThe Federal share of any cost-sharing agreement described in subparagraph (A) shall not exceed 50 percent of the total cost to a State for the development of the cadastre of non-Federal land in the State.(4)Consolidation and reportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing—(A)the existing real property inventories or any components of any cadastre of Federal real property currently authorized by law or maintained by the Department, including—(i)the statutory authorization for each existing real property inventory or component of a cadastre; and(ii)the amount expended by the Federal Government for each existing real property inventory or component of a cadastre in fiscal year 2020;(B)the existing real property inventories or any components of any cadastre of Federal real property currently authorized by law or maintained by the Department that will be eliminated or consolidated into the multipurpose cadastre under paragraph (2);(C)(i)the existing real property inventories or any components of any cadastre of Federal real property currently authorized by law or maintained by the Department that will not be eliminated or consolidated into the multipurpose cadastre under paragraph (2); and(ii)a justification for not eliminating or consolidating an existing real property inventory or component of a cadastre described in clause (i) into the multipurpose cadastre under paragraph (2);(D)the use of existing real property inventories or any components of any cadastre currently maintained by any unit of State or local government that can be used to identify Federal real property within that unit of government;(E)the cost savings that will be achieved by eliminating or consolidating duplicative or unneeded real property inventories or any components of any cadastre of Federal real property currently authorized by law or maintained by the Department that will become part of the multipurpose cadastre under paragraph (2);(F)a plan for the implementation of this section, including a cost estimate and an assessment of the feasibility of using revenue from any transactional activity authorized by law to offset any costs of implementing this section;(G)an assessment described in subparagraphs (A) through (E) with regard to each cadastre and inventory of Federal real property authorized, operated, or maintained by each other Federal agency, which shall be conducted in consultation with the Director of the Office of Management and Budget, the Administrator of the General Services Administration, and the Comptroller General of the United States; and(H)recommendations for any legislation necessary to increase the cost savings and enhance the effectiveness and efficiency of replacing, eliminating, or consolidating Federal real property inventories or any components of any cadastre of Federal real property currently authorized by law or maintained by the Department.(5)Coordination(A)In generalIn carrying out this section, the Secretary shall—(i)participate (in accordance with section 216 of the E-Government Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347) and section 757 of the Geospatial Data Act of 2018 (43 U.S.C. 2806)) in the establishment of such standards and common protocols as are necessary to ensure the interoperability of geo­spa­tial information pertaining to the cadastre under paragraph (2) for all users of the information;(ii)coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic Data Committee established by section 753(a) of the Geospatial Data Act of 2018 (43 U.S.C. 2802(a)) for the implementation of and compliance with such standards and requirements of that Act as may be applicable to—(I)the cadastre under paragraph (2); and(II)any aspect of the development of the cadastre under paragraph (2);(iii)integrate, or make the cadastre interoperable with, the Federal Real Property Profile or other inventories established pursuant to Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287), or the Federal Property Management Reform Act of 2016 (Public Law 114–318; 130 Stat. 1608); and(iv)to the maximum extent practicable, integrate with and leverage current cadastre activities of units of State and local government.(B)Contracts considered surveying and mapping(i)In generalA contract between the Secretary and a member of the private sector to provide products and services for the development of the cadastre shall be considered to be a contract for services of surveying and mapping (within the meaning of chapter 11 of title 40, United States Code).(ii)Selection proceduresA contract described in clause (i) shall be entered into in accordance with the selection procedures in chapter 11 of title 40, United States Code. (c)Transparency and public accessThe Secretary shall—(1)in accordance with any requirements applicable to the Department under section 759 of the Geospatial Data Act of 2018 (43 U.S.C. 2808), make the cadastre under subsection (b)(2) publicly available on the internet—(A)in a graphically geo-enabled and searchable format; and(B)in a manner that is consistent with, and meets any requirements for integration with, the GeoPlatform established under section 758(a) of that Act (43 U.S.C. 2807(a));(2)ensure that the inventory referred to in subsection (b) includes the identification of all land suitable for disposal in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(3)in consultation with the Secretary of Defense and the Secretary of Homeland Security, prevent the disclosure of any parcel or parcels of land, any buildings or facilities on the land, or any information related to the land, buildings, or facilities if that disclosure would impair or jeopardize the national security or homeland defense of the United States.(d)Applicable lawAny data that is part of the cadastre developed under subsection (b)(2) shall be—(1)considered to be geospatial data for purposes of the Geospatial Data Act of 2018 (43 U.S.C. 2801 et seq.); and(2)subject to the requirements of that Act.(e)EffectNothing in this section—(1)creates any substantive or procedural right or benefit; or(2)requires or authorizes—(A)any new surveying or mapping of Federal real property;(B)the evaluation of any parcel of land or other real property for potential management by a non-Federal entity;(C)the disposal of any Federal real property; or(D)any new appraisal or assessment of—(i)the value of any parcel of Federal land or other real property; or(ii)the cultural and archaeological resources on any parcel of Federal land or other real property.